Citation Nr: 0217147	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 7, 1997 
for the award of service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. McCormick


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for left ear hearing loss, and 
assigned a 20 percent rating for bilateral hearing loss 
effective to July 7, 1997.  In March 2002, the Board 
remanded the claim to the RO to schedule the veteran for a 
Travel Board hearing.  In September 2002, the veteran 
appeared and testified at the RO before C.W. Symanski, who 
is the member of the Board rendering the final determination 
in this claim and was designated by the Chairman of the 
Board to conduct that hearing.  38 U.S.C.A. § 7102(b) (West 
1991).

The Board notes that the veteran has raised a claim that the 
RO committed clear and unmistakable error (CUE) in failing 
to adjudicate a service connection claim for left ear 
hearing loss following his separation from service, and in 
denying service connection for left ear hearing loss in its 
January 1992 decision.  This claim is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for left ear hearing 
loss was denied by a final, unappealed RO decision in 
January 1992.

2.  The veteran filed a claim to reopen a previously denied 
claim for service connection for left ear hearing loss on 
May 10, 1993 at which time his entitlement to service 
connection can be factually established.



CONCLUSIONS OF LAW

1.  The RO's January 1992 decision denying service 
connection for left ear hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2002).

2.  Entitlement to an earlier effective date of May 10, 1993 
for the award of service connection for left ear hearing 
loss is established.  38 U.S.C.A. §§ 5110 (West 1991); 38 
C.F.R. §§ 3.155, 3.157, 3.400(b)(2)(i) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law 
redefines VA's notice and duty to assist requirements.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
VA has enacted regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The issue in this case involves a question of law based 
solely on a retroactive review of the documents of file.  
There are no issues of material fact to be resolved.  As 
such, the provisions of the VCAA are not applicable.  See 
Andrews v. Principi, 16 Vet. App. 309 (2002)(deciding a 
claim for an earlier effective date of award without 
discussion of the VCAA).  See generally Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); Pierce v. Principi, 240 F. 3d. 
1348 (Fed. Cir. 2001).  Nonetheless, the Board notes that 
basic principles of due process have been observed in this 
case.  In this case, the RO has provided the veteran with a 
Statement of the Case (SOC) which notified him of the 
Reasons and Basis for denying his claim as well as the 
evidence and regulations reviewed in arriving at its 
determination.  The veteran has testified in support of his 
claim, and both the veteran and his representative have 
provided argument as to why his claim should be granted.  
The Board is not aware of any additional evidence which 
could substantiate the veteran's claim for an earlier 
effective date of award for service connection for left ear 
hearing loss.  The Board, therefore, will proceed to a 
decision at this time.

The veteran had active service from July 1955 to July 1957.  
His enlistment examination, dated June 1955, revealed 15/15 
hearing to whispered voice bilaterally.  His separation 
examination, dated April 1957, revealed 10/15 and 15/15 
hearing to whispered voice in the right and left ears, 
respectively.  He was given a diagnosis of "partial deafness 
rt. ear."  An audiometric examination conducted on May 6, 
1957 revealed high frequency hearing loss, right greater 
than left, with hearing "still within normal limits."

On his original Application for Compensation or Pension (VA 
Form 8-526e), received in July 1957, the veteran claimed 
service connection for "Partial deafness right ear Sept. 
1955" and "[I]njury right index finger October 1956."  In 
doing so, he referenced a hearing test conducted on May "3," 
1957.  On his VA examination in December 1957, he complained 
of "loss of hearing" "[o]nset 1955 with injury to ears by 
shell concussion.  Rt ear Hard of hearing."  His speech 
recognition test was 100 percent for both ears, and his 
audiometric examination demonstrated puretone thresholds as 
follows:



Righ
t




Left


500 
1000
2000
3000
4000
500
1000
2000
3000
4000
10
15
35

40
0
-5
0

55
10
10
35

40
5
-5
0

55

The examination report noted that he manifested a perceptive 
deafness in the right ear at high pitch frequencies.

In December 1957, the RO adjudicated issues of "[s]ervice 
connection for partial deafness right ear and injury of 
right index finger," both of which were granted.  At that 
time, the RO assigned a non-compensable rating for right ear 
hearing loss, and notified the veteran of this decision by 
letter dated December 16, 1957.

In pertinent part, the record next reflects veteran 
correspondence received on November 25, 1991 which stated as 
follows:

"I am also applying for assistance with my 
hearing problem which is service connected but 
was overlooked at the time of separation.  And 
has since become a much more serious 
condition."

The RO construed this document as including an intent to 
raise a claim for service connection for left ear 
disability.  The veteran was scheduled for VA examination on 
January 2, 1992, but he failed to appear.  On January 28, 
1992, the RO denied service connection for deafness of the 
left ear based upon the following analysis:

Service medical records at time of discharge 
show whispered voice 15/15 for left ear.  VA 
examination in file dated 10/17/57 shows high 
frequency hearing loss in both ears ... Service 
Connection disallowed for deafness left ear as 
not shown in service nor to a compensable 
degree within one year following service.

In a letter dated on February 5, 1992, the RO notified the 
veteran has follows:

In reviewing your claim for increase in 
evaluation for deafness in the left ear, VA 
has determined that Service Connection is 
disallowed because it was not shown in service 
nor was it shown to a compensable degree 
within one year following service.

You failed to prosecute your claim for an 
increased evaluation for deafness of the right 
ear because you failed to report for your VA 
examination.

You have the right to appeal this decision.  
The enclosed VA Form 1-4107 explains both your 
procedural and appeal rights.

In a letter received on March 25, 1992, the veteran advised 
VA of an address change, and expressed his willingness to 
undergo VA audiology examination.  At that time, he 
acknowledged receipt of the RO's February 1992 notice of 
decision.  His June 1992 VA Audiology examination revealed 
left ear puretone thresholds of 10, 10, 45, 70, and 90 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a 
speech recognition of 94 percent.  His right ear puretone 
thresholds were 45, 60, 70, 80, and 90 at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, with a speech 
recognition of 70 percent.  In June 1992, the RO denied an 
increased rating for right ear hearing loss, and provided 
the veteran notice of this decision on July 20, 1992.

In correspondence received in January 1993, the veteran 
filed a Notice of Disagreement (NOD) with respect to the 
evaluation for his right ear hearing, but made no mention 
regarding his left ear hearing loss.  

In a VA Form 9 filing received on May 10, 1993, however, the 
veteran did argue that he manifested a left ear hearing loss 
which began in service.  During his appearance before a 
Member of the Board on October 1, 1993, the veteran stated 
his intention with regard to his claim for service 
connection for left hearing loss as follows:

Q ... As we discussed earlier you're not 
currently service connected for your left ear 
hearing loss.  Is it your intent at this time 
to raise that issue again as to whether new 
and material evidence has been received to 
reopen the claim since there has not been a 
timely appeal from the prior denial.  Is it 
your intention to raise that issue at this 
time?
A.  Well, when I was separated from the 
service, I could hear in my left ear, I 
couldn't hear in my right ear.  As far as the 
impairment or the extent of it, ya know, I 
wasn't too much aware of it at the time, ya 
know, how much I could hear.  In other words I 
could hear people, I could talk to people when 
I was 22 years old.  It wasn't creating a big 
problem for me.  I was an automobile mechanic, 
ya know, pretty much at that time.
Q.  What I'm asking you is do you want to 
raise that issue?  Let me also explain to you 
that if you do raise an additional issue at 
this time other than the one that we're 
talking about, the increased rating for the 
right ear, the Board will have to make a 
determination as to whether or not it has 
jurisdiction to decide that issue because the 
Board's jurisdiction is limited to appeals 
from determinations of the regional office.  
So if the regional office has not had an 
opportunity to consider that claim and 
adjudicate it then we may determine we don't' 
have jurisdiction.  That could mean that your 
case could be returned to the regional office 
for consideration of an additional issue if 
the Board so determines.  I will not make any 
decisions today in that regard.  I will, 
however, receive testimony if you wanted to 
raise that issue again.  If you want to limit 
your testimony only to the issue that's 
certified for appellate jurisdiction which is 
the increased rating for the right ear we can 
just proceed only with the right ear.
A.  Okay, I think that's my sole interest, my 
right ear.  The left, the only reason I 
mentioned the left ear is if they're gonna 
make a comparison on a hearing test that I 
don't understand the hearing test too much, ya 
know what I mean, but if they're gonna make a 
comparison with an ear and they say well that 
ear is already damaged.  Well if they're 
saying the ear is already damaged it got 
damaged in the service because when I went in 
the service I had two good ears.
Q.  Okay, when the Board considers the rating 
that's warranted for your hearing loss, it 
does make a difference whether or not you have 
service-connected bilateral hearing impairment 
or unilateral, one ear hearing impairment so 
that issue as to your service connection for 
the left ear would be inextricably intertwined 
to our consideration.  We would have to defer 
consideration of your increased rating for the 
right ear if you wanted to raise the left ear.  
If you want to raise it I mean there is no 
problem, I want you to understand there's no 
penalty if there is just a potential for a 
delay and if you are able to accept that then 
you can have it reopened again, or excuse me, 
attempted to have it reopened again.  Again I 
don't want to sway you one way or the other, 
but I want to advise you of your rights.
A.  I appreciate it.
Q.  Because if you don't raise the left ear at 
this time as an additional claim then we will 
consider only the right ear and decide whether 
additional benefits are warranted just for 
that hearing impairment.
A.  Well, let's leave it at that.  I think 
that that's - -
Q.  And again at anytime in the future if you 
ever decide you want to petition to reopen 
that claim for the left ear you may.  Your 
decision today doesn't preclude any future 
action in that regard.
A.  You understand my point, right.  I don't 
want to prolong, ya know, but you understand 
my point, in other words if I'm saying that 
I'm gonna base your hearing in the ear you say 
was damaged in the service then you're gonna 
say well your basin' that on the 100 percent 
ear on the other side.  If you follow me like 
I seem to think that's what these things mean 
then I didn't have a 100 percent ear on that 
side neither so you're not basin' it, there's 
nothin' to rate, ya know.
Q.  Well we note your contentions in that 
regard but again for the record we have noted 
that you testified that you are able to hear 
in your left ear so you're not totally deaf in 
your left ear.
A.  No, not totally deaf, no.


In correspondence received on October 27, 1993, the veteran 
indicated his opinion that his right and left ear hearing 
loss resulted from his exposure to acoustic trauma in 
service, and that he was expecting a favorable determination 
as to his increased rating claim.  The Board denied a 
compensable rating for right ear hearing loss in a January 
1994 rating decision.

In a VA Form 21-4138 filing received on July 7, 1997, the 
veteran requested consideration of a claim for bilateral 
hearing loss due to acoustic trauma in service.  At this 
time, the RO obtained VA audiology examination, dated 
December 1997, which showed an asymmetric sensorineural 
hearing loss consistent with reported military noise 
exposure.  A December 1997 ear disease examination offered 
an assessment of sensorineural hearing loss, worse in right 
ear, which could be due to noise exposure.  The RO initially 
declined to reopen the claim in April 1998, but a Decision 
Review Officer (DRO) reopened and granted service connection 
in August 1998 based on difference of opinion.  See 
38 C.F.R. § 3.105(b) (2002).  At that time, the DRO assigned 
the effective date of award as July 7, 1997.

Section 5110(a), title 38, United States Code, provides that 
"[u] nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . 
. . of compensation . . . shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When 
an application for disability compensation is received 
within one year of the date of the veteran's discharge or 
release from service, the effective date of such award shall 
be the day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991). 

However, a claim that has been denied either by the Board or 
stems from an untimely appealed RO rating decision becomes 
final and may only be reopened with the presentation of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).  Upon reopening, the former 
disposition of the claim may be reviewed, but the effective 
date for benefits awarded after the successful reopening of 
a previously final disallowance of a claim is the later of 
the date of receipt of the application to reopen or the date 
entitlement arose.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.400(a) 3.400(o)(2), 3.400(q)(1)(ii) (2002).  
See Melton v. West, 13 Vet. App. 442 (2000).  In essence, 
when a claim to reopen is successful and benefits are 
awarded upon readjudication, the effective date is date of 
claim to reopen.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).

There are two statutory exceptions to the finality rule.  
First, a claimant may seek to establish that a decision 
never became final under 38 U.S.C.A. § 5108 and, second, a 
claimant may attack a final decision collaterally by 
establishing that the final decision is subject to revision 
based upon CUE pursuant to U.S.C.A. §§ 5109A (RO) and/or 
7111 (Board).  See Cook v. Principi, 258 F.3d 1311 (Fed. 
Cir. 2001).  Additionally, there may be an extremely narrow 
court created exception to the finality rule where VA 
breaches its duty to assist a claimant by failing to obtain 
SMR's.  Id.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).

The veteran is in receipt of an award of service connection 
for left ear hearing loss effective July 7, 1997.  According 
to his testimony and statements of record, he argues that 
left ear hearing loss was factually established by 
audiometric examination at separation from service and by VA 
audiology examination in December 1957.  He has secured the 
testimony of VA Chief audiologist Dr. Glenn P. McCormick to 
support his assertion.  He also contends that he filed a 
claim for service connection for left ear hearing loss on 
"July 1, 1957," presumably on the basis that his service 
medical records demonstrated left ear hearing loss, and that 
he should be awarded retroactive benefits with interest 
payments effective to his separation from service.  He 
recalls submitting an NOD to the RO's initial rating 
decision in 1957, but doesn't recall receiving notice of the 
RO's adverse decision in January 1992.

The veteran essentially requests the Board to conduct a de 
novo review of the record in order to find that service 
connection was warranted for left ear hearing loss following 
his separation from service.  Notwithstanding the merits of 
the veteran's allegations, the Board is constrained by 
jurisdictional limitations to grant the relief sought by the 
veteran.  The RO denied a claim for service connection for 
left ear hearing loss, on the merits, in a January 28, 1992 
decision.  The veteran was notified of this decision by 
letter dated February 5, 1992, but he did not submit any 
written document which expressed his intent to dispute this 
decision within the statutorily prescribed appeal period.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1995); 38 C.F.R. 
§ 20.302 (a) (2002) (an NOD must be filed with the agency of 
original jurisdiction within one year from the date that the 
agency mailed notice of the adverse decision).  See also 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  This 
decision was final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2002).  

The veteran appears to have argued that the RO's January 
1992 decision did not become final as he could not recall 
receiving notice of the denial.  See generally Best v. 
Brown, 10 Vet. App. 322, 325 (1997).  A letter from the 
veteran received on March 25, 1992 affirmatively establishes 
that he received the RO's notice of decision in February 
1992.  Therefore, the January 1992 RO decision became final, 
and the earliest possible date of award would be the date of 
receipt of a subsequent application to reopen the claim.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.400(a) 
3.400(o)(2), 3.400(q)(1)(ii) (2002).  See Melton, 13 Vet. 
App. 442; Flash, 8 Vet. App. at 332.  The fact that he may 
have submitted a claim earlier in time cannot form the basis 
for an earlier effective date of award.  Id.

The veteran has also raised various arguments pertaining to 
factual and legal errors made by the RO in failing to 
adjudicate a service connection claim for left ear hearing 
loss prior to January 1992, and that the January 1992 
decision itself was the product of CUE.  These issues, 
however, have not been developed for appeal.  As noted in 
the Introduction, the Board has referred the CUE issues to 
the RO for appropriate action. 

The veteran has not presented argument with regard to 
whether he may have attempted to reopen his claim subsequent 
to final decision in February 1992 and the January 7, 1997 
effective date of award.  The Board notes that the VA claims 
process is a uniquely pro-claimant system, and VA has a duty 
to liberally construe all possible theories of entitlement 
to VA benefits.  See generally Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998).  As indicated above, the RO denied 
service connection for left ear hearing loss in a January 
1992 rating decision.  In a VA Form 9 filing received on May 
10, 1993, the veteran argued that he manifested left ear 
hearing loss as a result of his exposure to acoustic trauma 
in service.  During his appearance before a Member of the 
Board on October 1, 1993, he was equivocal as to whether he 
desired to reopen a claim for service connection for left 
ear hearing loss.  In a statement received on October 27, 
1993, he again referred to left ear hearing impairment 
caused by exposure to acoustic trauma in service.  

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid under any 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 1991) 
(emphasis added).  See also 38 C.F.R. § 3.151(a) (2002); 
Jones West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (section 
5101 "mandates that a claim must be filed in order for any 
type of benefit to accrue or be paid).  A claim has been 
defined as a "formal or informal communication in writing 
requesting a determination or entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 38 C.F.R. 
§ 3.1(p) (2002).  Any "communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by" VA may be considered an informal claim.  
38 C.F.R. § 3.155(a) (2002).  However, such communication 
"must identify the benefit being sought."  Id.  Although a 
claimant need not identify the benefit sought "with 
specificity," see Servello v. Derwinski, 3 Vet. App. 196, 
199-200 (1992), some intent on the part of the veteran to 
seek benefits must be demonstrated.  See Brannon v. West, 12 
Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).

The Board finds that the veteran's VA Form 9 filing received 
on May 10, 1993 constituted a written document that 
evidenced his belief in entitlement to VA benefits for left 
ear hearing loss notwithstanding his equivocation of intent 
expressed during his October 1993 Travel Board hearing.  The 
Board resolves all ambiguity in favor of the veteran to find 
that he filed a claim to reopen on May 10, 1993.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  The evidence of 
record on May 10, 1993 included a June 1992 VA Audiology 
examination which demonstrated left ear hearing loss per VA 
standards.  See 38 C.F.R. § 3.385 (2002).  This claim was 
not adjudicated by the RO until 1997 at which time service 
connection was granted based on VA opinion, dated in 
December 1997, that his left ear sensorineural hearing loss 
could be due to noise exposure.  On this evidence, the Board 
finds that entitlement to service connection for left ear 
hearing loss can be factually established effective to May 
10, 1993.  See McGrath v. v. Gober, 14 Vet. App. 28, 35 
(2000) (date of entitlement arose refers to earliest date 
evidence establishes entitlement, and not the date that the 
evidence establishing entitlement is actually received).  
Based upon the above, the Board finds that the veteran filed 
a claim to reopen a previously denied claim for service 
connection for left ear hearing loss on May 10, 1993 at 
which time his entitlement to service connection can be 
factually established.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. §§ 3.400(a) 3.400(o)(2), 3.400(q)(1)(ii) (2002).


ORDER

An effective date of May 10, 1993 for the award of service 
connection for left ear hearing loss is granted, subject to 
the regulations governing awards of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

